Citation Nr: 0335688	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  99-20 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel




REMAND

The veteran had active military service from December 1967 to 
July 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision by which 
the RO denied service connection for PTSD.  In January 2001 
the Board noted that such a claim had been denied previously, 
in March 1998.  The Board reopened the claim of service 
connection for PTSD and remanded the matter for additional 
development.  In June 2002, the Board ordered further 
evidentiary development, which the Board's then-extant 
Evidence Development Unit (EDU) undertook.  See 38 C.F.R. § 
19.9(a)(2) (2002).  As a result of that development, a 
considerable volume of material was added to the claims 
files.

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit ("Federal Circuit") invalidated 38 C.F.R. § 
19.9(a)(2), in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (hereinafter 
"DAV").  The Federal Circuit held that 38 C.F.R. § 
19.9(a)(2), in conjunction with the amended rule codified at 
38 C.F.R. § 20.1304, was inconsistent with 38 U.S.C. § 
7104(a), because 38 C.F.R. § 19.9(a)(2), denied appellants 
"one review on appeal to the Secretary" when the Board 
considers additional evidence without having to remand the 
case to the agency of original jurisdiction (AOJ) for initial 
consideration, and without having to obtain the appellant's 
waiver.  To remedy the problem created by the Board's 
development of the evidentiary record without action by the 
RO, a remand is required.

Additionally, the Board notes that during the pendency of the 
veteran's claim the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (VCAA) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), became effective.  In this regard, 
the provisions of the VCAA were identified in the earlier 
Board remand and set forth in the March 2002 supplemental 
statement of the case, both of which were sent to the 
veteran.  Nevertheless, while a record of an informal 
conference indicates that the veteran was notified of the 
need to submit evidence corroborating alleged PTSD stressors, 
it does not appear that the veteran was specifically advised 
of the type of evidence, such as lay statements from fellow 
soldiers, that could be provided to verify these stressors.  
As such, further notification efforts are warranted.  

Since this matter must be remanded, the RO should evaluate 
whether additional development is needed to satisfy the 
notification requirements under the regulations implementing 
the VCAA, which are applicable to this claim.  VAOPGCPREC 
7-03; 38 C.F.R. § 3.159 (2003).  The Board notes that in 
response to the January 2001 remand, the RO sent the veteran 
a letter dated in February 2001 explaining the evidence 
needed to fulfill the remand request.  That letter provided 
that a response was needed by April 13, 2001.  The letter did 
not advise of any opportunity to submit evidence after that 
date.  

A United States Court of Appeals for the Federal Circuit 
decision promulgated on September 22, 2003, Paralyzed 
Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334 
(Fed. Cir. 2003), invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C. § 5103(b)(1).  The Federal Circuit reached a 
conclusion similar to that in Disabled Am. Veterans v. Sec'y 
of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The Federal Circuit found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a § 5103 notice was misleading 
and detrimental to claimants whose claims were prematurely 
denied short of the statutory one-year period provided for 
response.  Thus, in issuing notices under the implementing 
regulations, the RO should ensure that the statutory one-year 
period is permitted for response.  The RO should take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a notice for additional evidence under 38 U.S.C.A. 
§ 5103(a).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by 38 C.F.R. 
§ 3.159 is completed, with the exception 
of the 30-day time limit provision set 
forth in 38 C.F.R. § 3.159 (b)(1).  See 
Paralyzed Veterans of Am. v. Sec'y of 
Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003); Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003); and Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  
The notice to the veteran should 
specifically include notice of the type 
of evidence needed to corroborate in-
service stressful experiences.  He should 
be specifically informed of what 
additional information or evidence is 
required of him and of what VA will yet 
obtain, if anything.

2.  After the above development has been 
completed, the RO should again review the 
record, including the newly obtained 
evidence.  If any additional development 
is warranted in light of any newly 
received evidence, that development 
should be accomplished.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond.

After giving the veteran an opportunity to respond to the 
SSOC and after expiration of the period for response as set 
forth in 38 U.S.C.A. § 5103(b) (West 2002), the case should 
be returned to the Board.  (The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).)

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

